Case 2:21-cv-01360-JWH-MRW Document 38 Filed 07/12/21 Page 1 of 6 Page ID #:364



 1   ASHLEY D. POSNER (California Bar No.: 106195)
     Email: ashleyposner@gmail.com
 2   POSNER LAW CORPORATION
 3   15303 Ventura Boulevard, Suite 900
     Sherman Oaks, California 91403
 4   Telephone No. (310) 475-8520
     Facsimile No. (818) 986-2203
 5
     HILLYER LEGAL, PLLC
 6   Gregory L. Hillyer (Admitted Pro Hac Vice)
     Email: ghillyer@hillyerlegal.com
 7   5335 Wisconsin Avenue, N.W.
     Washington, D.C. 20015
 8   Telephone: (202) 686-2884
     Facsimile: (202) 686-2877
 9
     Attorneys for Plaintiff,
10   TRINITY INFO MEDIA, LLC
11
12                             UNITED STATES DISTRICT COURT

13                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                                   Case No. 2:21-cv-01360-JWH (MRW)
15
     TRINITY INFO MEDIA, LLC                       PLAINTIFF TRINITY INFO
16
                                                   MEDIA, LLC’S SUPPLEMENTAL
17                Plaintiff,                       BRIEF IN OPPOSITION TO
                                                   DEFENDANT COVALENT, INC.’S
18         v.                                      MOTION TO DISMISS FOR
                                                   FAILURE TO STATE A CLAIM
19   COVALENT, INC.
20                                                 Judge: Hon. John W. Holcomb
                  Defendant,                       Hearing Date: N/A
21                                                 Time: N/A
                                                   Courtroom: 2
22
23
24         Plaintiff Trinity Info Media, LLC (“Trinity”) hereby submits its supplemental
25   briefing on the issues raised during oral argument on Covalent, Inc’s Motion to Dismiss
26   [D.E. 30], pursuant to the Court’s Order allowing same. D.E. 37. In light of the
27   arguments advanced at the hearing, coupled with the issues outlined herein, Trinity
28   respectfully requests reconsideration and reversal of the Tentative Order (“Tentative”).
         TRINITY’S SUPPLEMENTAL BRIEFING IN OPPOSITION TO COVALENT’S MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 38 Filed 07/12/21 Page 2 of 6 Page ID #:365



 1                          SUPPLEMENTAL MEMORANDUM
 2   I. The Tentative Fails To Accept All Allegations Of Material Fact As True And
 3       Fails To Construe The Facts In The Light Most Favorable To Trinity
 4         During the hearing on Covalent’s Motion to Dismiss, Trinity pointed out that the
 5   Tentative failed to adhere to certain legal mandates when ruling on the sufficiency of
 6   the Amended Complaint [D.E. 22] (“AC”). As acknowledged in the Tentative, “in
 7   ruling on a Rule 12(b)(6) motion, ‘[a]ll allegations of material fact are taken as true
 8   and construed in the light most favorable to the nonmoving party.’” Tentative, p. 6
 9   (citing Am. Family Ass’n v. City & County of San Francisco, 277 F.3d 1114, 1120 (9th
10   Cir. 2002)) (emphasis added). The Court must also accept as true all reasonable
11   inferences to be drawn from the material allegations in the complaint. Pareto v.
12   F.D.I.C., 139 F.3d 696, 699 (9th Cir. 1998). Trinity submits that the Tentative fails to
13   comply with these legal mandates when addressing various elements of various claims
14   in U.S. Patent Nos. 9,087,321 (“the ‘321 Patent”) and U.S. Patent No. 10,936,685 (“the
15   ‘685 Patent”). Specifically, the Tentative fails to accept as true, or view favorably,
16   allegations regarding the improvement of general-purpose computing1, advances to the
17   matching protocols, the absence of prior art, etc.—as stated in the intrinsic evidence or
18   as further explained in Trinity’s Opposition Memorandum (“Opposition”).2 D.E. 22,
19   32. As demonstrated in the table below, the Tentative impermissibly discounts the
20   intrinsic evidence and/or views the facts in the light most favorable to Covalent.3
21   1
       The fact that the invention may employ some general purpose computing or improve
22   computer functionality (such as increasing speed) does not doom the claims under §
     101. See Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1337-1338 (Fed. Cir. 2016)
23   (where similar data storage and retrieval claims were directed to an “improvement of
     an existing technology” and achieved “benefits over conventional databases, such as
24   increased flexibility, faster search times, and smaller memory requirements”).
     2
       The focus of any Rule 12(b)(6) dismissal is the complaint. Schneider v. California
25   Dept. of Corr., 151 F.3d 1194, 1197, n.1 (9th Cir. 1998). Thus, when deciding a Rule
     12(b)(6) motion, “the court generally looks only to the face of the complaint and
26   documents attached thereto.” Van Buskirk v. Cable News Network, Inc., 284 F.3d 977,
     980 (9th Cir. 2002).
27   3
       See also, Trinity’s Opposition containing meticulous citations to the intrinsic record,
     coupled with an indication that these material facts must be accepted as true. D.E. 32,
28   Opposition, p. 12-15 (citing Fleming v. Pickard, 581 F.3d 922, 925 (9th Cir. 2009)).
                                                2
         TRINITY’S SUPPLEMENTAL BRIEFING IN OPPOSITION TO COVALENT’S MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 38 Filed 07/12/21 Page 3 of 6 Page ID #:366



 1   Claim          Tentative Ruling                     Intrinsic Evidence
 2   ‘321           the “unique                 “The use of a unique identification (ID) is
 3   Patent,        identification” and         integral to the bucketing of users and their
     claim 1        “receiving and storing”     responses because it is an input into a hash
 4                  limitations are generic     function that “evens out” where the user
 5                  computer limitations,       information is assigned within the
                    with “receiving and         plurality of match servers. Using these
 6                  storing” being a            features, the process by which polling
 7                  standard function for       answers are stored and subsequently
                    accessing the memory        compared is a unique function that allows
 8                  and “unique                 for nearly instant results.” D.E. 32,
 9                  identification” acting as   Opposition, p. 5-6, (citing ‘321 Patent, col.
                    a standard indexing         6, lns. 53-55).
10                  method for each polling     With respect to “receiving and storing,”
11                  answer in the memory.       “[i]n sum, before the invention, the prior
                    Tentative, p. 14 (citing    art did not include, alone or in any
12                  ’321 Patent at 6:2-3).      combination:…(2) employing multiple
13                                              match servers and a match aggregator.
14                                              D.E. 22, AC, ¶32.
15   ‘321           Further, the steps of the   The inventions described and claimed in
     Patent,        claim do not improve        the ‘321 and ‘685 Patents represents
16
     claim 1        the functionality of the    significant advances over the prior art,
17                  “processor” or              improve the functionality of general-
18                  “memory”; rather, they      purpose computers and offer other
                    use those generic           advantages and benefits during matching
19                  computer (citing no         operations. D.E. 22, AC, ¶25.
20                  intrinsic evidence).

21   ‘321           But “cumulatively           “While traditional websites may have
     Patent,        comparing” those            queried the user for the purpose of
22   claims         selected answers and        classifying him/her in predefined
23   2 and 3        displaying the              categories with a similar group of people,
                    likelihood of a match       such sites did not provide a progressive
24                  as a percentage is still    poll query that, in real-time, matched the
25                  merely “collecting          user with other users based on each of the
                    information, analyzing      polls taken. A poll-based networking
26                  it, and displaying          system employing logic that is operable
27                  certain results of the      for matching a user, in real-time, with
                    collection and              other users based on all of the polls taken
28
                                                3
        TRINITY’S SUPPLEMENTAL BRIEFING IN OPPOSITION TO COVALENT’S MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 38 Filed 07/12/21 Page 4 of 6 Page ID #:367



 1   Claim          Tentative Ruling                    Intrinsic Evidence
 2                  analysis.” Tentative, p. by the user and other users represents a
                    17 (citing no intrinsic  significant advance over the art.” D.E. 22,
 3                  evidence)                AC, ¶25.
 4
     ‘321           “Assuming that the         “The present invention also includes an
 5   Patent,        preamble of Claim 19       advance over the prior art and an
 6   Claim          is limiting, those         improvement over a general-purpose
     19             limitations are            computer in the form of a computer-
 7                  effectively the same as    program product that is operable on a
 8                  the processor and          mobile phone, such as an application
                    memory recited in          (“app”) which carries out one or more of
 9                  Claim 1.” Tentative, p.    the operations described in the patents.”
10                  15 (citing no intrinsic    D.E. 22, AC, ¶31.
                    evidence)                  “In sum, before the invention, the prior art
11
                                               did not include, alone or in any
12                                             combination:…(5) carrying out one or
13                                             more match operations on a computer
                                               program product in the form of an
14                                             application deployed on a mobile phone.”
15                                             D.E. 22, AC, ¶32.

16   ‘321           The “match servers”        “The inventions described and claimed in
     Patent,        and “match                 the ‘321 and ‘685 Patents represents
17
     claim 8        aggregator” do not         significant advances over the prior art,
18                  improve the                improve the functionality of general-
                    functionality of the       purpose computers and offer other
19
                    “processor”; rather,       advantages and benefits during matching
20                  they “improve the          operations.” D.E. 22, AC, ¶25.
                    experience of the user     “In sum, before the invention, the prior art
21
                    of the [data processing    did not include, alone or in any
22                  system] because the        combination:…(2) employing multiple
                    user is able to access     match servers and a match aggregator.
23
                    aspects of the system      D.E. 22, AC, ¶32.
24                  faster than it would
                    without the
25
                    multitasking
26                  improvement[.]”
27                  Tentative, p. 20 (citing
                    no intrinsic evidence).
28
                                               4
        TRINITY’S SUPPLEMENTAL BRIEFING IN OPPOSITION TO COVALENT’S MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 38 Filed 07/12/21 Page 5 of 6 Page ID #:368



 1       Claim          Tentative Ruling                    Intrinsic Evidence
 2       ‘685           “Further, reviewing        “The present invention also includes an
 3       Patent,        and responding to          advance over the prior art and an
         claims         matches displayed in a     improvement over a general-purpose
 4       2 and 3        list by ‘swiping’          computer by enabling a user to review the
 5                      merely ‘improv[es] a       matches with other users through the act
                        user’s experience while    of swiping. For example, two or more
 6                      using a computer           results may be displayed in a list
 7                      application,’ which is,    reviewable by swiping from one result to
                        without more,              another.” D.E. 22, AC, ¶30.
 8                      insufficient to render     “In sum, before the invention, the prior art
 9                      the claims directed to     did not include, alone or in any
                        an improvement in          combination:…(3) carrying out one or
10                      computer                   more matching operations on a mobile
11                      functionality.”            phone; (4) displaying matches or potential
                        Tentative, p. 16 (citing   matches reviewable by swiping...” D.E.
12                      no intrinsic evidence).    22, AC, ¶32.
13
     II. There Is No Tension Between Accepting Facts As True And Iqbal/Twombly
14
              Factual allegations need not be detailed but must rise about the speculative level
15
     and present a claim to relief that plausible on its face. Tentative, p. 6-7. A claim has
16
     “facial plausibility” when the plaintiff pleads “factual content that allows the court to
17
     draw the reasonable inference that the defendant is liable for the misconduct alleged.”
18
     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). 4 Accordingly, patent eligibility can only be
19
     determined at the Rule 12(b)(6) stage “when there are no factual allegations that, taken
20
     as true, prevent resolving the eligibility question as a matter of law.” Aatrix Software,
21
     Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1128 (Fed. Cir. 2018). Indeed,
22
     plausible factual allegations preclude dismissing a case under § 101 where “nothing on
23
     the record refutes those allegations as a matter of law.” Id. Although courts “are not
24
     bound to accept as true a legal conclusion couched as a factual allegation,” that is not
25
     the nature of the current allegations. Twombly at 555. D.E. 32, Opposition, p. 12-15.
26
27   4
       Critically, a complaint “may proceed even if it strikes a savvy judge that actual proof
     of those facts is improbable, and that a recovery is very remote and unlikely.” Bell Atl.
28   Corp. v. Twombly, 550 U.S. 544, 556 (2007).
                                                   5
           TRINITY’S SUPPLEMENTAL BRIEFING IN OPPOSITION TO COVALENT’S MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 38 Filed 07/12/21 Page 6 of 6 Page ID #:369



 1   Dated: July 12, 2021                        Respectfully submitted,
 2
                                                 Ashley D. Posner (CA Bar # 106195)
 3                                               ashleyposner@gmail.com
                                                 POSNER LAW CORPORATION
 4                                               15303 Ventura Boulevard, Suite 900
 5                                               Sherman Oaks, California 91403
                                                 Telephone No. (310) 475-8520
 6                                               Facsimile No. (818) 986-2203
 7                                               s/ Gregory L. Hillyer
 8                                               Gregory L. Hillyer (Pro Hac Vice)
                                                 Email: ghillyer@hillyerlegal.com
 9                                               HILLYER LEGAL, PLLC
                                                 5335 Wisconsin Avenue, N.W.
10                                               Washington, D.C. 20015
                                                 Telephone: (202) 686-2884
11                                               Facsimile: (202) 686-2877
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             6
        TRINITY’S SUPPLEMENTAL BRIEFING IN OPPOSITION TO COVALENT’S MOTION TO DISMISS
